                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-665-FDW-DCK

 BARBARA THAXTON and ANGELA                          )
 MAYES, Individually, and on behalf of               )
 themselves and all other similarly situated         )
 current and former employees,                       )
                                                     )
                   Plaintiffs,                       )
                                                     )
     v.                                              )      ORDER
                                                     )
 BOJANGLES' RESTAURANTS, INC., a                     )
 Delaware Corporation, and                           )
 BOJANGLES', INC., a Delaware                        )
 Corporation,                                        )
                                                     )
                   Defendants.                       )
                                                     )

          THIS MATTER IS BEFORE THE COURT on “Defendants’ Motion To Remove James

R. McKoon From Docket” (Document No. 114) filed December 19, 2018. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of Plaintiffs’ counsel, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that “Defendants’ Motion To Remove James R.

McKoon From Docket” (Document No. 114) is GRANTED, and James R. McKoon shall be

removed from the docket as Defendants’ attorney. Defendants will continue to be represented by

Brian L. Church and Charles E. Johnson of Robinson, Bradshaw & Hinson, P.A.

          SO ORDERED.
                                       Signed: December 19, 2018
